Powell, J.
(After stating the facts.) 1. The ordinance under which the accused was convicted is valid. The charter of the City of Blakely (section 25) contains a broad “general-welfare clause,” and in addition thereto adopts by reference section 696 of the Political Code, which itself is broad enough in terms to authorize this ordinance. Mayson v. Atlanta, 77 Ga. 662, (3); Bagwell v. Lawrenceville, 94 Ga. 654, 21 S. E. 903 (2); Paulk v. Sycamore, 104 Ga. 728, 30 S. E. 417, 41 L. R. A. 772, 69 Am. St. Rep. 128; Reese v. Newnan, 120 Ga. 198, 47 S. E. 560 (1).
2. The mayor’s finding was supported by the evidence. Rooney v. Augusta, 117 Ga. 709, 45 S. E. 72 (2); Reese v. Newnan, 120 Ga. 198, 47 S. E. 560 (2).
3. The point that the section of the charter under which the punishment was imposed is unconstitutional and void will not be considered, nor certified to the Supreme Court; for certiorari lies, net to correct that which is void, but only that which is irregular or erroneous. Levadas v. Beach, 117 Ga. 178, 43 S. E. 418 (2) ; Bass v. Milledgeville, 122 Ga. 177, 50 S. E. 59.
4. The question as to the constitutionality of so much of the fourteenth section of the city charter as requires the accused to waive his right of certiorari in order to appeal to the city council, and makes the finding of that body final, is not properly be*162fore us; for tbe accused did not appeal to tbe city council, and no court has yet denied to him tbe right to certiorari from any decision of that body. The time to decide that question will not bo at hand until the right to certiorari from the decision of the city council is judicially denied and that judgment is brought under review. Courts will not gratuitously decide moot constitutional questions. Judgment affirmed.